Citation Nr: 1236480	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-19 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, based on herbicide exposure. 


REPRESENTATION

Appellant represented by:	Hill & Ponton, P.A. 


ATTORNEY FOR THE BOARD

H.J. Baucom

INTRODUCTION

The Veteran had active service in the United States Coast Guard from June 1967 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for diabetes mellitus.  


FINDINGS OF FACT

1.  The Veteran served in the U.S. Coast Guard with service in the Republic of Vietnam between January 9, 1962 and May 7, 1975. 

2.  The Veteran is presumed to have been exposed to herbicides in service. 

3.  The Veteran currently has diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

Diabetes mellitus will be presumptively service connected if there was exposure to herbicides, i.e. Agent Orange, and the disease manifests to a degree of 10 percent or more at any time.  38 C.F.R. §3.309(e).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(i-iii).

For those Veterans who served aboard ships operating primarily or temporarily on the inland waterways of Vietnam, their service involved "duty" in Vietnam.  In such cases, the evidence must show that the ship was on the inland waterways and the Veteran was aboard at that time.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The VA has compiled a list, last updated January 18, 2012, of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  The list concludes that all U.S. Coast Guard Cutters with hull designation WHEC [High Endurance Cutter] were ships operating primarily or exclusively on Vietnam's inland waterways. 

The USCGC Mellon, WHEC 717, was operating primarily or exclusively on Vietnam's inland waterways for multiple periods in 1970 including from February 3, 1970 to March 11, 1970.  The Veteran was stationed aboard the USCGC Mellon, WHEC 717, from January 1970 to December 1970.  The USCGC Mellon was on the inland waterways and the Veteran was aboard.  

The Veteran had service in the Republic of Vietnam and he is presumed to have been exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(ii-iii).  

The Veteran currently has diabetes mellitus, a disease which is subject to presumptive service connection.  Service connection for diabetes mellitus is warranted. 


ORDER

Service connection for diabetes mellitus is granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


